DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havenstrite et al. (US 2015/0234204).
Regarding claims 1-4 and 7-8:  Havenstrite et al. (US ‘204) discloses contact lenses having a hydrophilic coating attached to a lens core [abstract; claim 1], wherein the hydrophilic coating has a substantially uniform thickness [0050, 0059; Fig. 1B].  Havenstrite et al. (US ‘204) discloses silicone hydrogel (SiHy) lens cores [0155-0158].  Havenstrite et al. (US ‘204) discloses coating silicone hydrogel contact lenses (Ex. Acuvue Oasys) with PEG (polyethylene glycol) and polyacrylamide solutions [Ex. 86-89; 0392-0401].
. 

Claim(s) 9-14, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grobe, III et al. (US 6,200,626).
Regarding claims 9-14, 17-18 and 21:  Grobe, III et al. (US ‘626) discloses methods of grafting hydrophilic monomers on silicone hydrogel contact lenses [abstract], wherein Example 4 [Ex. 4; 21:25-22:28; Table 5] coats the silicone hydrogel contact lenses of Ex. 1 [Ex. 1; 16:9-32] with a solution containing N,N-dimethylacrylamide (DMA), water and either Vazo 64 (azobisisobutyronitrile [12:45-62]) in ethanol or a redox catalysts pair of ammonium persulfate and tetramethylenediamine [Ex. 4; 21:25-22:28; Table 5].  Grobe, III et al. (US ‘626) discloses the lenses were autoclaved in vials; the vials were opened and treatment solutions were replaced with borate buffered saline {i.e. the surface treated lenses exposed to oxygen during opening the vial and replacing with borate buffered saline} [Ex. 4; 21:25-22:28; Table 5].
Regarding claim 19:  Grobe, III et al. (US ‘626) discloses heating overnight at 80 oC [Ex.4; 21:25-22:28; Table 5, Sample 10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havenstrite et al. (US 2015/0234204) as applied to claim 1 above, and further in view of Valint, Jr. et al. (US 6,630,243).
Regarding claim 6:  Havenstrite et al. (US ‘204) discloses the basic claimed contact lens [as set forth above with respect to claim 1].
Havenstrite et al. (US ‘204) does not disclose poly(N,N-dimethylacrylamide).  However, Valint, Jr. et al. (US ‘243) discloses silicone hydrogel contact lenses containing a hydrophilic polymer coating [abstract; 3:43-4:7], wherein the hydrophilic polymer is N,N-dimethylacrylamide [10:10-11:5; Claim 13].  Havenstrite et al. (US ‘204) and Valint, Jr. et al. (US ‘243) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of silicone hydrogel contact lenses containing a hydrophilic polymer coating.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined poly(N,N-dimethylacrylamide), as taught by Valint, Jr. et al. (US ‘243) in the invention of Havenstrite et al. (US ‘204), and would have been motivated to do so et al. (US ‘243) suggests poly(N,N-dimethylacrylamide) as the hydrophilic polymer [10:10-11:5; Claim 13].

Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grobe, III et al. (US 6,200,626) as applied to claim 9 above.
Regarding claims 15 and 20:  Grobe, III et al. (US ‘626) discloses the basic claimed method [as set forth above with respect to claim 9]; wherein Grobe, III et al. (US ‘626) discloses UV initiators [12:45-62].
Grobe, III et al. (US ‘626) does not specifically disclose Ex. 4 containing UV initiators.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included UV initiators, and irradiated the composition to polymerize DMA based on the invention of Grobe, III et al. (US ‘626), and would have been motivated to do so since Grobe, III et al. (US ‘626) suggests that the composition can contain UV initiators [12:45-62].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Grobe, III et al. (US ‘626) does not specifically discloses irradiating the UV initiator and DMA solution for 5 to 180 seconds.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 16:  Grobe, III et al. (US ‘626) discloses heating overnight at 80 oC [Ex.4; 21:25-22:28; Table 5, Sample 10].
Grobe, III et al. (US ‘626) does not specifically discloses heating for 1.5 minutes to 12 hours.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. The rejection of claims based upon Havenstrite et al. (US 2015/0234204) is maintained.
Havenstrite et al. (US ‘204) was relied on for disclosing contact lenses having a hydrophilic coating attached to a lens core [abstract; claim 1], wherein the hydrophilic coating has a substantially uniform thickness [0050, 0059; Fig. 1B].  Havenstrite et al. (US ‘204) discloses silicone hydrogel (SiHy) lens cores [0155-0158].  Havenstrite et al. (US ‘204) discloses coating silicone hydrogel contact lenses (Ex. Acuvue Oasys) with PEG (polyethylene glycol) and polyacrylamide solutions [Ex. 86-89; 0392-0401].

The instant specification discloses hydrophilic (material or portion thereof that will more readily associate with water than with lipids [0083]) and polymer (material formed by polymerizing one or more monomers [0084]).  The specification does not disclose polyethylene glycol is excluded from the composition, and therefore the specification does not teach polyethylene glycol is excluded by the terminology “consisting essentially of”. As a result, the claims will be interpreted as equivalent to "comprising" which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].

The rejection of claims based upon Grobe, III et al. (US 6,200,626) is maintained.
Grobe, III et al. (US ‘626) was relied on for disclosing methods of grafting hydrophilic monomers on silicone hydrogel contact lenses [abstract], wherein Example 4 [Ex. 4; 21:25-22:28; Table 5] coats the silicone hydrogel contact lenses of Ex. 1 [Ex. 1; 16:9-32] (possibly Ex. 2; see remarks pg. 6-7) with a solution containing N,N-dimethylacrylamide (DMA), water and either Vazo 64 (azobisisobutyronitrile [12:45-62]) in ethanol or a redox catalysts pair of ammonium persulfate and tetramethylenediamine [Ex. 4; 21:25-22:28; Table 5].  Grobe, III et al. (US ‘626) discloses the lenses were autoclaved in vials; the vials were opened and treatment solutions were replaced with borate buffered saline {i.e. the surface treated lenses exposed to 
While the lenses were plasma treated, the examiner maintains the position that the plasma treated lenses disclosed by Grobe, III et al. (US ‘626) correspond to the claimed hydrogel contact lens body.  Additionally, the plasma treatment prior to graft polymerization is not excluded from the claimed method, as the transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].
Grobe, III et al. (US ‘626) discloses the catalysts solution (Vazo 64 or redox catalyst pair ammonium persulfate and tetramethylenediamine) was added to the lens sample, and 50 µl of solutions A, B, or C was added to the lens sample.  The lens sample was surface modified overnight and the sample vial solutions were replaced with borate buffered saline followed by one autoclave cycle [Ex. 4; 21:25-22:28; Table 5].  
Grobe, III et al. (US ‘626) discloses UV initiators [12:45-62].  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

The rejection of claims based upon Havenstrite et al. (US 2015/0234204) and Valint, Jr. et al. (US 6,630,243) is maintained.
et al. (US ‘204) was discussed above; wherein Havenstrite et al. (US ‘204) discloses plasma treatment of the contact lens [0238-0242].  Valint, Jr. et al. (US ‘243) discloses silicone hydrogel contact lenses containing a hydrophilic polymer coating [abstract; 3:43-4:7], wherein the hydrophilic polymer is N,N-dimethylacrylamide [10:10-11:5; Claim 13].  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Havenstrite et al. (US ‘204) discloses silicone hydrogel contact lenses having a hydrophilic coating [abstract; 0155-0158] and Valint, Jr. et al. (US ‘243) discloses silicone hydrogel contact lenses containing a hydrophilic polymer coating [abstract; 3:43-4:7], wherein the hydrophilic polymer is N,N-dimethylacrylamide [10:10-11:5; Claim 13].
In response to applicant’s argument that the combination of Havenstrite et al. (US ‘204) and Valint, Jr. et al. (US ‘243) would be inoperable, obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See also Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1207-08, 18 USPQ2d 1016, 1022-23 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991); In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) [see MPEP 2143.02].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767